Because no statute or court rule permits an appeal from an
                       order denying a motion to disqualify judge, we lack jurisdiction. Castillo
                       v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                                   ORDER these appeals DISMISSED.




                                                                          SA;
                                                         Hardesty


                                                                                        J.
                                                         Douglas




                       cc:   Chief Judge, Fifth Judicial District Court
                             Hon. Joseph T. Bonaventure, Senior Judge
                             Cedric Alan Dial
                             Nye County District Attorney
                             Attorney General/Carson City
                             Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A 4/(41D1119